EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	Claim 1 has been amended as:
	A remote server management method comprising:
using a remote server management controller to gather data comprising management data associated with a server;
using a conversion circuit to convert at least some of the data into a power line signal, 
via a power line that is communicatively coupled to the conversion circuit, transmitting the power line signal to a power distribution unit that comprises a management switch, the power distribution unit configured to: 
provide power to the server via the power line;
detect the power line signal in response to receiving a wake-up signal;
extract the management data from the power line signal; and 
transmit the management data, over a network, to the management switch that is accessible by a system administrator.

	Claim 3 has been amended as:
	The method of claim 2, further comprising, responsive to detecting at least one of the power line or the signal associated with the power line, using the conversion circuit to extract the management data from the power line signal.
	Claim 4 has been amended as:
	The method of claim 1, further comprising, sending the management data to an external network.
	Claim 7 has been amended as:
	The method of claim 1, further comprising: 
receiving an incoming power line signal via the power line;
extracting data from the incoming power line signal; and
using the data to affect management of the server.

Claim 8 has been amended as:
	A server management system comprising:
a server comprising a power supply unit;
a server management controller communicatively coupled to the server to gather data comprising management data associated with the server;
a first circuit that converts the data into a power line signal
a power distribution unit comprising a socket to receive the power line signal from a power line and to supply power to the server via the power line;
a second circuit coupled to the socket to extract the , wherein the power line signal is detected in response to receiving a wake-up signal; 
a data path communicatively coupled to the socket to carry network traffic that comprises at least the 
a management switch communicatively coupled to the data path to communicate at least some of the network traffic that comprises management data to an external network.
	Claim 11 has been amended as:
	The server management system of claim 8 [[10]], whereindata is Ethernet data
	Claim 15 has been amended as:
	A power distribution unit comprising:
a socket to couple to a power line to receive a power line signal 
circuitry coupled to the socket to extract the management data from the power line signal, in which the power line signal is detected in response to receiving a wake-up signal; 
a data path communicatively coupled to the socket, the data path designed to carry network traffic comprising at least the management data; and
a management switch communicatively coupled to the data path, the management switch configured to communicate at least some of the management data in the network traffic to an external network.

Claim 17 has been amended as:
	The power distribution unit of claim 15, wherein the power distribution unit comprises a plurality of sockets, in which each socket is capable of transmitting a power line signal and is capable of supplying power to a connected device. 
	Claim 19 has been amended as:
The power distribution unit of claim 18, wherein, responsive to detecting the signal, the power distribution unit uses the circuitry to extract the management data from the power signal.



3.	Authorization for this examiner’s amendment was given in an interview with attorney Bradley D. Baugh on 2 June 2022.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412